DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 5, 7-10, and 13-16 were previously pending.  Claims 1, 8, 10, and 15 were amended and claims 7 and 14 were canceled in the reply filed October 14, 2022.  Claims 1, 5, 8-10, 13, and 15-16 are currently pending.

Response to Arguments
Applicant's amendments overcome the rejection of claims 8 and 15 made under § 112(b) and it is withdrawn. 
Applicant's arguments with respect to the rejection made under § 101 have been fully considered but are not persuasive.  Applicant argues that the claims integrate the abstract idea into a practical application.  "The claims recite a specific implementation that identifies what is processed and how it is processed for which there is no concern of any attempt to monopolize the alleged abstract idea."  Remarks, 7.  However, "a claim is not patent eligible merely because it applies an abstract idea in a narrow way."  BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018). Cf. OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-1363 (Fed. Cir.) (cert. denied, 136 S. Ct. 701, 193 L. Ed. 2d 522 (2015)) ("[T]hat the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract."). "Still further, the claims are specifically embodied in a server, which provides a mechanism by which a single order can be split into multiple deliveries and when accepted through a single interface selection of a user interface schedules the multiple deliveries on behalf of the customer for the single order. This provides the server with new capabilities and features and is an improvement in ordering and delivering technologies."  Remarks, 7.  This merely describes operating the abstract idea on a generic computing device.  Accordingly, the rejection is maintained. 
Applicant's arguments with respect to the rejections made under § 103 have been fully considered but are moot in view of the new grounds of rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 8-10, 13, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation "the plurality of potential delivery locations."  There is insufficient antecedent basis for this limitation in the claim.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 8-10, 13, and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1, 5, 8-10, 13, and 15-16, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including receiving order data and determining a possible delivery option (specifically with respect to claim 1—receiving order data including data identifying products for purchase and delivery to the customer; determining a possible delivery option by: retrieving customer calendar schedule data; identifying a possible delivery location based on retrieved customer calendar schedule data retrieved from a customer and including: determining a shipment ready time from a current time plus an estimated period for assembly of the order data products for shipment from a shipping location; determining an arrival time of an available delivery vehicle to pick up a shipment of the products from the shipping location no earlier than the shipment ready time; and determining a departure time when the delivery vehicle will depart from the shipping location including adding a period to the arrival time to account for receipt and loading of the shipment into the delivery vehicle; and determining an estimated delivery time from a shipping location to the possible delivery location based on the shipment ready time; the determining of a possible delivery option further comprising: determining a delivery cost of the possible delivery option based in part on at least one of: shipment ready time, variable pricing rules; actual or predicted traffic along a route between the shipping location and possible delivery location; and a period between the arrival and estimated delivery times; outputting data identifying at least one possible delivery location and a respective delivery time; and requesting, from the customer, customer acceptance input with regard to a possible delivery location and respective delivery time; wherein determining a possible delivery option includes: performing the determining of a possible delivery option at least twice to obtain a plurality of possible delivery options; and outputting the data identifying at least one possible delivery location and a respective delivery time at the possible delivery location includes outputting the plurality of possible delivery options; and scheduling a plurality of deliveries on behalf of the customer for the order data in response to the customer making a "bring it" selection for the plurality of potential delivery locations; with respect to claim 10—receiving, from a customer, order data including data identifying products for purchase and delivery to the customer; determining a delivery option by: retrieving customer calendar schedule data; identifying a potential delivery location and time based on the retrieved customer calendar schedule data retrieved from a customer; determining, whether the potential delivery location and time is possible based on whether estimates of a period to assemble a shipment including the products of the order data, a delivery vehicle availability time, and a travel time allow for arrival of the shipment from a shipping location to the potential delivery location at the potential delivery time, and including: subtracting, from the potential delivery time, the travel time and a time to load the shipment onto the delivery vehicle to obtain an arrival time for the vehicle at a shipping location; querying a delivery vehicle service of whether a delivery vehicle is available to arrive at the shipping location at the arrival time; wherein when possible: determining a delivery cost of the possible delivery option and selecting a lowest cost based in part on at least one of: shipment ready time; variable pricing rules; actual or predicted traffic along a route between the shipping location and possible delivery location; and a period between the arrival and estimated delivery times; and when the subtracting results in an arrival time prior to a current time or the query receives a negative result, the potential delivery location and time are not possible, otherwise, the potential delivery location and time are possible; and when the potential delivery location and time is determined as not possible, determining a different delivery option, otherwise: outputting, to the customer, data identifying the potential delivery location and time; and requesting, from the customer, customer acceptance input with regard to a potential delivery location and time; wherein determining a delivery option includes: performing the determining of a delivery option iteratively to obtain a plurality of possible delivery options, and outputting the data identifying the potential delivery location and time includes outputting the plurality of potential delivery locations and times; scheduling a plurality deliveries on behalf of the customer for the order data in response to the customer making a "bring it" selection for the plurality of potential delivery locations.
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for the managing the logistics of optimally delivering an order to a customer (i.e., in the terminology of the 2019 Revised Guidance, fundamental economic practices; commercial interactions (including marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people)).  It shares similarities with other abstract ideas held to be non-statutory by the courts (see Electronic Comm. v. Shopperschoice.com, LLC, 958 F.3d 1178, 1181 (Fed. Cir. 2020)--business practices designed to advise customers of the status of delivery of their goods, which also characterizes the invention; Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring shipment delivery information presented to a user based on, e.g., vehicle availability data or time data).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (server; user interface; network; network interface device; a processor; a memory storing instructions executable by the processor; customer computing device—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data), employing the computer as a tool.  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (server; user interface; network; network interface device; a processor; a memory storing instructions executable by the processor; customer computing device—see Specification ¶¶ 0015, 0022, 0018-19, 0036-39 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further narrow the abstract idea without adding any new additional elements).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims (i.e., generic customer computing device, network). 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-10, 13, and 15-16 are rejected under 35 U.S.C. 103 (a)(1) as being unpatentable over Meij et al (Pub. No.: WO 2017/214677 A1) in view of Rajkhowa et al (Pub. No. US 2020/0342517 A1); Gillen et al (Pub. No. US 2014/0180959 A1); Mademann (U.S. Pat. Pub. No.  2017/0249582); and Rao, U.S. Pat. Pub. No.  2017/0236088 (Reference A of the attached PTO-892). 
Regarding Claim 1, Meij et al teaches:
	A method (See abstract) comprising: 
	providing, by a server, a user interface to a computing device of a customer (P 0018, 0109); 
receiving, by the sever via a network from the computing device of the customer and through the user interface, an order including identified products for purchase and delivery to the customer; (see P: 0018, “The central server processing system of the present invention will typically receive an electronic order which is produced and submitted by a customer, using a personal computing device...”) & (P: 0036, “As mentioned, the customer will place an electronic order for one or more ordered goods to be delivered to a delivery location from a meal preparation location…”), (see also P 0109-10, 0115-17—interfaces)
	determining a possible delivery option (See P: 0036-0038, “…produce and generate an interface on the personal computing device which allows the user to enter the delivery location data or select delivery location data from one or more options…Still further, the delivery location data may be populated from a customer profile or similar associated information base.”) by:
	identifying, through execution of instructions on a computer processor, a possible delivery location; (See P: 0036-0038, “For example, the system of the present invention may produce and generate an interface on the personal computing device which allows the user to enter the delivery location data or select delivery location data from one or more options.”) including:
determining a shipment ready time from a current time plus an estimated period for assembly of the order data products for shipment from a shipping location; (See “estimated preparation and cooking time” in P: 0045-0046, “the central server processing system will also preferably calculate an estimated store dispatch which includes estimated preparation and cooking time based typically on the information provided in the electronic order as to the nature of the meal required and using data obtained from the meal preparation or store from which the delivery will occur…”) 
determining a departure time when the delivery vehicle will depart from the shipping location. (See “estimated store dispatch time” in P: 0047-0048, “…a delivery driver will normally be present and available to take an order as the order finishes preparation and cooking…The calculation of the estimated store dispatch time may also account for the availability of delivery driver.”)
	determining, through execution of instructions on a computer processor, an estimated delivery time from a shipping location to the 	possible delivery location based on the shipment ready time; (See P: 0042-0043, “…undertake a real-time calculation of an estimated transit time from the meal preparation store to the delivery location… The estimated drive time may be recalculated at any time. For example, it may be recalculated when an order is ready to leave the store… may update the estimated delivery time provided to the customer and forward the new estimate to the customer through the software operating on the customer personal computing device”) (See “estimated preparation and cooking time” in P: 0045-0046, “the central server processing system will also preferably calculate an estimated store dispatch which includes estimated preparation and cooking time based typically on the information provided in the electronic order as to the nature of the meal required and using data obtained from the meal preparation or store from which the delivery will occur…”) & (See P: 0074, “Estimated delivery time = Average Store Dispatch time + Estimated Drive Time + Walk Time”)
	outputting, via the network to the computing device of the customer within the user interface, data identifying at least one possible delivery location and a respective delivery time; (See P: 0039, “Typically, a confirm/change option will be provided enabling the customer to confirm their delivery location data and/or change the delivery location data.” & See P: 0042-0043, “…undertake a real-time calculation of an estimated transit time from the meal preparation store to the delivery location… The estimated drive time may be recalculated at any time. For example, it may be recalculated when an order is ready to leave the store… may update the estimated delivery time provided to the customer and forward the new estimate to the customer through the software operating on the customer personal computing device”) and 
	requesting, via the network to the computing device of the customer through the user interface, customer acceptance input with regard to a possible delivery location and respective delivery time. (See P: 0039, “Typically, a confirm/change option will be provided enabling the customer to confirm their delivery location data and/or change the delivery location data.” & P: 0116-0117, “…allow the user to designate a particular date and time to create a timed order using the entry fields 22 and 23. Once a customer has made this selection, they can then select the next button 24…the customer will then typically proceed through the normal order process where they select their particular food and/or drink items for delivery, confirm their order…)  
wherein determining a possible delivery options includes: performing the determining of a possible delivery option at least twice to obtain a plurality of possible delivery options; (See P: 0036-0038, “…produce and generate an interface on the personal computing device which allows the user to enter the delivery location data or select delivery location data from one or more options…Still further, the delivery location data may be populated from a customer profile or similar associated information base… may have a customer profile unique to them in accordance with the system of the present invention and which includes a number of addresses such as a home address and a work address which will allow a user to select quickly from often used addresses.”) and 
	outputting the data identifying at least one possible delivery location and a respective delivery time at the possible delivery location includes outputting the plurality of possible delivery options within the user interface. (See P: 0036-0038, “…produce and generate an interface on the personal computing device which allows the user to enter the delivery location data or select delivery location data from one or more options…Still further, the delivery location data may be populated from a customer profile or similar associated information base… may have a customer profile unique to them in accordance with the system of the present invention and which includes a number of addresses such as a home address and a work address which will allow a user to select quickly from often used addresses.” & P: 0041, “The central server processing system of the present invention will typically use the delivery location data obtained from the electronic order to calculate an estimated transit time.”) (see also P 0109—interfaces)
	and scheduling, by the server, a delivery on behalf of the customer for the order data in response to the customer making a "bring it" selection within the user interface for the potential delivery location (P 0009, 0114, see also 0045-48, 0111-13—scheduling).  Examiner notes that the only difference between the selection buttons ("bring it" in the claim vs. "order online" in Meij) is solely with respect to the non-functional descriptive material (i.e., textual data) displayed on or otherwise associated with the button. 
	However, Meij et al does not teach the following limitations receiving, via a network from a computing device of a customer, order data including data identifying products for purchase and delivery to the customer; However, with respect to the aforementioned limitation, Rajkhowa et al teaches order data. (See P: 0007, “…where the instructions, when executed by at least one processor, cause a device to perform operations that include obtaining order data identifying at least a first order and a second order, where each order is for at least one item.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the order, of Meij, to include order data, as taught by Rajkhowa, in order to identify at least a first order and a second order. (Rajkhowa, Abstract).  Moreover, this is merely a combination of old elements in the art of shipping.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
	However, Meij et al does not teach the following limitations determining an arrival time of an available delivery vehicle to pick up a shipment of the products from the shipping location no earlier than the shipment ready time including adding a period to the arrival time to account for receipt and loading of the shipment into the delivery vehicle. However, with respect to the aforementioned limitation, Rajkhowa et al teaches an arrival time for the driver of delivery vehicle to pick up the purchased goods from a retail location. (See P: 0031, “…delivery management computing device 102 may determine an arrival time for the driver of delivery vehicle 120 to pick up the purchased goods from a retail location…”).  Rajkhowa et al also teaches an arrival time for the driver of delivery vehicle to pick up the purchased goods from a retail location, (See P: 0031, “…delivery management computing device 102 may determine an arrival time for the driver of delivery vehicle 120 to pick up the purchased goods from a retail location…”) and accounting for receipt and loading time of purchased goods. (See P: 0031, “Delivery management computing device 102 may determine each arrival time at a delivery address based on a loading time… The loading time includes the amount of time to pick up the purchased goods from retail location 118 and load them onto delivery vehicle 120.)
	It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the determination of the delivery option, of Meij, to include determination of a delivery vehicle arrival time to pick up the shipment, as taught by Rajkhowa, in order to allow the customer to select a delivery window when the goods may be delivered. (Rajkhowa, P: 0002).  Moreover, this is merely a combination of old elements in the art of shipping.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Meij in view of Rajkhowa does not teach the following limitations retrieving customer calendar schedule data from a customer device via the network; identifying a possible delivery location based on the retrieved customer calendar schedule data; However, with respect to the aforementioned limitation, Gillen et al teaches identifying a possible delivery location based on customer calendar schedule data; (See P: 0076-0078, “In various embodiments, the one or more carrier servers 104 may access various sources of data for use in predicting the location of the customer for use in suggesting a delivery location. One source of the data may be a calendar initiated during registration and maintained by the one or more carrier servers…the one or more carrier servers compares a projected delivery date as initially calculated by the carrier to the customer's electronic calendar… Sources of this data may include an electronic calendar hosted by the carrier, a customer's personal calendar”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the delivery location determination method, of Meij in view of Rajkhowa, to include determination based on customer calendar, as taught by Gillen, in order to predict a location accessible to a customer and offer these locations as possible alternative delivery locations. (Gillen, Abstract).  Moreover, this is merely a combination of old elements in the art of shipping.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
The references do not explicitly teach the following, which is taught by Mademann: the determining of a possible delivery option further comprising: determining a delivery cost of the possible delivery option based in part on at least one of: shipment ready time, variable pricing rules (¶¶ 0033, 43-44, 63); actual or predicted traffic along a route between the shipping location and possible delivery location; and a period between the arrival and estimated delivery times.  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Mademann—namely, to accurately consider prices that are subject to change (see ¶ 0010).  Moreover, this is merely a combination of old elements in the art of shipping.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Meij et al does not explicitly teach scheduling a plurality of deliveries for… the plurality of potential delivery locations; which is taught by Rao (P 0046).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Rao—namely, to quickly and easily satisfy a request to schedule multiple deliveries to different locations.  Moreover, this is merely a combination of old elements in the art of shipping.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Regarding Claim 5, Meij et al in view of Rajkhowa et al further in view of Gillen et al, Mademann, and Rao teaches the limitations of claim 1, Meij et al further teaches:
	The method of claim (See abstract) 1, 
	the identifying of the possible delivery location, (See P: 0036-0038, “For example, the system of the present invention may produce and generate an interface on the personal computing device which allows the user to enter the delivery location data or select delivery location data from one or more options.”)
	However, Meij does not teach the following limitations where the identifying of the possible delivery location is further based on a predicted location of the customer derived from at least one of a customer location history, an internet search history, current date, and day of the week. However, with respect to the aforementioned limitation, Gillen et al teaches identifying a possible delivery location based on a predicted location of the customer derived from a customer location history, (See P: 0076, “various sources of data for use in predicting the location of the customer for use in suggesting a delivery location. One source of the data may be a calendar... With this calendar, the customer may indicate normal locations for the customers during certain time periods (e.g., working hours, days, weeks, months, years)… In this way, the one or more carrier servers can periodically retrieve location information for the customer and/or review the customer's location history over a predetermined period of time”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the delivery location determination method, of Meij, to include determination based on customer location history, as taught by Gillen, in order to predict a location accessible to a customer and offer these locations as possible alternative delivery locations. (Gillen, Abstract).  Moreover, this is merely a combination of old elements in the art of shipping.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Regarding Claim 8, Meij et al in view of Rajkhowa et al further in view of Gillen et al, Mademann, and Rao teaches the limitations of claim 1, Meij et al further teaches:
	The method of claim (See abstract) 1,
	wherein identifying the possible delivery location includes receiving data representative of the possible delivery location from the computing device of the customer, the data representative of the possible delivery location determined on the mobile device. (See P: 0036-0038, “For example, the system of the present invention may produce and generate an interface on the personal computing device which allows the user to enter the delivery location data or select delivery location data from one or more options.”)
	However, Meij et al does not teach the following limitations receiving order data; However, with respect to the aforementioned limitation, Rajkhowa et al teaches order data. (See P: 0007, “…where the instructions, when executed by at least one processor, cause a device to perform operations that include obtaining order data identifying at least a first order and a second order, where each order is for at least one item.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of theeffective filing date of the claimed invention to modify the order, of Meij, to include order data, as taught by Rajkhowa, in order to identify at least a first order and a second order. (Rajkhowa, Abstract).  Moreover, this is merely a combination of old elements in the art of shipping.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
	Meij in view of Rajkhowa does not teach the following limitations identifying a possible delivery location based on customer calendar schedule data; However, with respect to the aforementioned limitation, Gillen et al teaches identifying a possible delivery location based on customer calendar schedule data; (See P: 0076-0078, “In various embodiments, the one or more carrier servers 104 may access various sources of data for use in predicting the location of the customer for use in suggesting a delivery location. One source of the data may be a calendar initiated during registration and maintained by the one or more carrier servers…the one or more carrier servers compares a projected delivery date as initially calculated by the carrier to the customer's electronic calendar… Sources of this data may include an electronic calendar hosted by the carrier, a customer's personal calendar”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the delivery location determination method, of Meij in view of Rajkhowa, to include determination based on customer calendar, as taught by Gillen, in order to predict a location accessible to a customer and offer these locations as possible alternative delivery locations. (Gillen, Abstract).  Moreover, this is merely a combination of old elements in the art of shipping.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Regarding Claim 9, Meij et al in view of Rajkhowa et al further in view of Gillen et al, Mademann, and Rao teaches the limitations of claim 1, Meij et al further teaches:
	The method of claim (See abstract) 1, 
	the identifying of the possible delivery location, (See P: 0036-0038, “For example, the system of the present invention may produce and generate an interface on the personal computing device which allows the user to enter the delivery location data or select delivery location data from one or more options.”)
	However, Meij does not teach the following limitations wherein identifying the possible delivery location based on customer calendar schedule data is identified based at least in part on customer calendar data accessed via the network. However, with respect to the aforementioned limitation, Gillen et al teaches identifying a possible delivery location based on customer calendar data accessed via the network, (See P: 0076-0078, “In various embodiments, the one or more carrier servers 104 may access various sources of data for use in predicting the location of the customer for use in suggesting a delivery location. One source of the data may be a calendar initiated during registration and maintained by the one or more carrier servers…the one or more carrier servers compares a projected delivery date as initially calculated by the carrier to the customer's electronic calendar… Sources of this data may include an electronic calendar hosted by the carrier, a customer's personal calendar”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the delivery location determination method, of Meij, to include determination based on customer calendar, as taught by Gillen, in order to predict a location accessible to a customer and offer these locations as possible alternative delivery locations. (Gillen, Abstract).  Moreover, this is merely a combination of old elements in the art of shipping.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Regarding Claim 10, Meij et al teaches:
	A method comprising:
	providing, by a server, a user interface to a computing device of a customer (P 0018, 0109);
receiving, by the server via a network from the computing device of the customer and through the user interface, an order including identified products for purchase and delivery to the customer; (see P: 0018, “The central server processing system of the present invention will typically receive an electronic order which is produced and submitted by a customer, using a personal computing device...”) & (P: 0036, “As mentioned, the customer will place an electronic order for one or more ordered goods to be delivered to a delivery location from a meal preparation location…”) (see also P 0109-10, 0115-17—interfaces)
	determining, through execution of instructions on a computer processor of the server, a possible delivery option (See P: 0036-0038, “…produce and generate an interface on the personal computing device which allows the user to enter the delivery location data or select delivery location data from one or more options…Still further, the delivery location data may be populated from a customer profile or similar associated information base.”) by:
		identifying, through execution of instructions on a computer processor of the server, a potential delivery location; (See P: 0036-0038, “For example, the system of the present invention may produce and generate an interface on the personal computing device which allows the user to enter the delivery location data or select delivery location data from one or more options.”) and 
		determining, through execution of instructions on a computer processor of the server, a potential delivery location and time (See P:0036-0038) and an order not satisfying a qualifying criteria (See P: 0021, “if the central server 10 finds that the electronic order does not satisfy the required one or more qualifying criteria then no offer interface is produced and generated and the electronic order will simply be processed according to the normal online ordering interfaces…”) ) including: subtracting, from the potential delivery time, the travel time and a time to load the shipment onto the delivery vehicle to obtain an arrival time for the vehicle at a shipping location; (See “Average Store Dispatch Time” in P: 0074, “Estimated delivery time = Average Store Dispatch time + Estimated Drive Time + Walk Time”)
		outputting, via the network to the computing device of the customer within the user interface, data identifying the potential delivery location and time; (See P: 0039, “Typically, a confirm/change option will be provided enabling the customer to confirm their delivery location data and/or change the delivery location data.” & See P: 0042-0043, “…undertake a real-time calculation of an estimated transit time from the meal preparation store to the delivery location… The estimated drive time may be recalculated at any time. For example, it may be recalculated when an order is ready to leave the store… may update the estimated delivery time provided to the customer and forward the new estimate to the customer through the software operating on the customer personal computing device”) and 
	requesting via the network from the computing device of the customer through the interface, customer acceptance input with regard to a potential delivery location and time. (See P: 0039, “Typically, a confirm/change option will be provided enabling the customer to confirm their delivery location data and/or change the delivery location data.” & P: 0116-0117, “…allow the user to designate a particular date and time to create a timed order using the entry fields 22 and 23. Once a customer has made this selection, they can then select the next button 24…the customer will then typically proceed through the normal order process where they select their particular food and/or drink items for delivery, confirm their order…)
	wherein determining a delivery option includes performing the determining of a delivery option iteratively to obtain a plurality of possible delivery options; (See P: 0036-0038, “…produce and generate an interface on the personal computing device which allows the user to enter the delivery location data or select delivery location data from one or more options…Still further, the delivery location data may be populated from a customer profile or similar associated information base… may have a customer profile unique to them in accordance with the system of the present invention and which includes a number of addresses such as a home address and a work address which will allow a user to select quickly from often used addresses.”) and 
	outputting the data identifying the potential delivery location and time includes outputting the plurality of potential delivery locations and times within the user interface. (See P: 0036-0038, “…produce and generate an interface on the personal computing device which allows the user to enter the delivery location data or select delivery location data from one or more options…Still further, the delivery location data may be populated from a customer profile or similar associated information base… may have a customer profile unique to them in accordance with the system of the present invention and which includes a number of addresses such as a home address and a work address which will allow a user to select quickly from often used addresses.” & P: 0041, “The central server processing system of the present invention will typically use the delivery location data obtained from the electronic order to calculate an estimated transit time.”) (see also P 0109—interfaces)
and scheduling, by the server, a delivery on behalf of the customer for the order data in response to the customer making a "bring it" selection within the user interface for the potential delivery location (P 0009, 0114, see also 0045-48, 0111-13—scheduling).  Examiner notes that the only difference between the selection buttons ("bring it" in the claim vs. "order online" in Meij) is solely with respect to the non-functional descriptive material (i.e., textual data) displayed on or otherwise associated with the button.
	However, Meij et al does not teach the following limitations receiving, via a network from a computing device of a customer, order data including data identifying products for purchase and delivery to the customer; and determining a potential delivery location and time is possible based on whether estimates of a period to assemble a shipment including the products of the order data, a delivery vehicle availability time, and a travel time allow for arrival of the shipment from a shipping location to the potential delivery location at the potential delivery time; However, with respect to the aforementioned limitation, Rajkhowa et al teaches order data and delivery feasibility determination. (See P: 0007, “…where the instructions, when executed by at least one processor, cause a device to perform operations that include obtaining order data identifying at least a first order and a second order, where each order is for at least one item.”) & (See P: 0030-0031, “In some examples, delivery management computing device 102 considers driver availability, requested delivery times, and customer addresses.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the order and delivery location and time determination, of Meij, to include order data and delivery feasibility determination, as taught by Rajkhowa, in order to identify at least a first order and a second order and purchased goods going undelivered. (Rajkhowa, Abstract and P: 0003).  Moreover, this is merely a combination of old elements in the art of shipping.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
	However, Meij et al does not teach the following limitations determining an arrival time of an available delivery vehicle; querying a delivery vehicle service of whether a delivery vehicle is available to arrive at the shipping location at the arrival time; and when the subtracting results in an arrival time prior to a current time or the query receives a negative result, the potential delivery location and time are not possible, otherwise, the potential delivery location and time are possible. However, with respect to the aforementioned limitation, Rajkhowa et al teaches an arrival time for the driver of delivery vehicle to pick up the purchased goods from a retail location and a batch order request and rejection of a request due to vehicle unavailability. (See P: 0031, “…delivery management computing device 102 may determine an arrival time for the driver of delivery vehicle 120 to pick up the purchased goods from a retail location…”) & (See P: 0033-0036, “In some examples, scheduling server 110 transmits a batch order request to the computing device of a driver of delivery vehicle 120… If a batch order request is rejected, by a first delivery vehicle 120, delivery management computing device 102 may transmit the request to a second delivery vehicle…arrives at retail location 118 to pick up the purchased goods for delivery of the batched order…”)
	It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the determination of the delivery option, of Meij, to include determination of a delivery vehicle arrival time to pick up the shipment, as taught by Rajkhowa, in order to allow the customer to select a delivery window when the goods may be delivered. (Rajkhowa, P: 0002).  Moreover, this is merely a combination of old elements in the art of shipping.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
	Meij in view of Rajkhowa does not teach the following limitations retrieving, through execution of instructions on the computer processor of the server, customer calendar schedule data from a customer device via the network; identifying a possible delivery location based on the retrieved customer calendar schedule data; and when the potential delivery location and time is determined as not possible, determining through execution of instructions on a computer processor, a different delivery option. However, with respect to the aforementioned limitation, Gillen et al teaches identifying a possible delivery location based on customer calendar schedule data and alternative delivery addresses if one is unavailable; (See P: 0076-0078, “In various embodiments, the one or more carrier servers 104 may access various sources of data for use in predicting the location of the customer for use in suggesting a delivery location. One source of the data may be a calendar initiated during registration and maintained by the one or more carrier servers…the one or more carrier servers compares a projected delivery date as initially calculated by the carrier to the customer's electronic calendar… Sources of this data may include an electronic calendar hosted by the carrier, a customer's personal calendar”) & (See P: 0055-0057, “…such as determining whether the customer or one of the customer's addresses has been "blacklisted" from customer delivery programs. …reschedule deliveries, request that items be delivered to another address, and/or provide instructions for delivery.”) 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the delivery location determination method, of Meij in view of Rajkhowa, to include determination based on customer calendar and alternative delivery locations, as taught by Gillen, in order to predict a location accessible to a customer and offer these locations as possible alternative delivery locations and avoid a scenario where the carrier has to make multiple trips to the same address to complete the delivery. (Gillen, Abstract and P: 0002).  Moreover, this is merely a combination of old elements in the art of shipping.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
The references do not explicitly teach the following, which is taught by Mademann: the determining of a possible delivery option further comprising: determining a delivery cost of the possible delivery option based in part on at least one of: shipment ready time, variable pricing rules (¶¶ 0033, 43-44, 63); actual or predicted traffic along a route between the shipping location and possible delivery location; and a period between the arrival and estimated delivery times.  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Mademann—namely, to accurately consider prices that are subject to change (see ¶ 0010).  Moreover, this is merely a combination of old elements in the art of shipping.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Meij et al does not explicitly teach scheduling a plurality of deliveries for… the plurality of potential delivery locations; which is taught by Rao (P 0046).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Rao—namely, to quickly and easily satisfy a request to schedule multiple deliveries to different locations.  Moreover, this is merely a combination of old elements in the art of shipping.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Regarding Claim 13, Meij et al in view of Rajkhowa et al further in view of Gillen et al, Mademann, and Rao teaches the limitations of claim 10, which further teaches:
	The method of claim 10, wherein identifying the possible delivery location and time is further based on a predicted location of the customer derived from at least one of a customer location history, an internet search history, current date, and day of the week. (See rejection of Claim 5)
Regarding Claim 15, Meij et al in view of Rajkhowa et al further in view of Gillen et al, Mademann, and Rao teaches the limitations of claim 10, which further teaches:
	The method of claim 10, wherein identifying the potential delivery location based on customer calendar schedule data includes receiving data representative of the potential delivery location from the computing device of the customer from which the order data was received, the data representative of the potential delivery location determined on the mobile device based on customer calendar data stored thereon. (See rejection of Claim 8)
Regarding Claim 16, Meij et al in view of Rajkhowa et al further in view of Gillen et al, Mademann, and Rao teaches the limitations of claim 10, which further teaches:
The method of claim 10, wherein identifying the potential delivery location based on customer calendar schedule data is identified based at least in part on customer calendar data accessed via the network. (See rejection of Claim 9)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yeatts, et al., U.S. Pat. No.  8,429,019 (Reference B of the attached PTO-892) relates to an order logistics calculator.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628